Citation Nr: 1547831	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-13 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a skin disability, to include as a result of cold injury and/or herbicide exposure.

5.  Entitlement to service connection for a toenail disability, to include as a result of cold injury.

6.  Entitlement to service connection for a hand disability.

7.  Entitlement to service connection for flat feet.

8.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

9.  Entitlement to nonservice-connected disability pension benefits.

10.  Entitlement to a rating in excess of 10 percent for tinnitus.

11.  Entitlement to a rating in excess of 10 percent for a back disability.

12.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who had verified national guard service from November 1977 to November 1998, and verified active duty for training (ACDUTRA) from January 1978 to May 1978.  The available records also include service department line of duty determinations involving injuries during periods of service on August 29, 1978; from May 26, 1979, to June 9, 1979; from June 14, 1980, to June 28, 1980; and from August 1, 1986, to August 16, 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2010, February 2011, February 2012, and December 2013 by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Although the issues of entitlement to service connection for a hand disability and for flat feet were not addressed at the October 2015 hearing, the Board finds a September 2014 statement may be reasonably construed as perfecting the appeal for flat feet and a November 2014 VA Form 9 perfects the appeal for a hand disability.

The Board also notes that a January 1981 rating decision denied service connection for right ankle and right leg disorders, but that there is no indication that the Veteran was notified of that decision.  In the absence of evidence indicating he was provided adequate notice of that decision, the January 1981 rating decision is found to be non-final and the service connection claims involving the right ankle and leg disorder claims are properly developed for appellate review.

Additionally, the Board notes that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The available VA treatment records in this case include diagnoses of depressive disorder, mood disorder, and nonpsychotic mental disorder due to organic brain damage.  Therefore, the issue on appeal has been revised to include consideration of the other applicable diagnoses of record in this case.

The Veteran's February 2011 correspondence expressed disagreement with a February 2011 rating decision which included a denial of entitlement to service connection for TBI.  Correspondence received in February 2012 may also be construed as expressing disagreement with decisions in February 2012 that denied a rating in excess of 10 percent for tinnitus and denied nonservice-connected disability pension benefits.  Where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As those issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

VA records also show that the Veteran has expressed disagreement with a denial of entitlement to a clothing allowance and that the matter has been referred to a VA Medical Center for appropriate development.  However, that issue is not presently before the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A review of the record shows that additional development is required prior to appellate review.  The Veteran contends that he has additional disabilities as a result of service, to include as due to cold exposure in 1978 when he was called to active service for a security detail in Boston and during a period of service in Germany.  In February 2010, he provided copies of an article dated February 7, 1985, that he asserted demonstrated service in Germany.  He also testified that he was treated for frostbite during service in Germany and that he had been in a coma for a couple of months after an armored personnel carrier (APC) accident in 1979.  He has reported that he was provided cream for a skin disorder in service and that he was treated at a VA medical facility within a few months after service.  He stated he had received VA treatment at facilities in Boston, Jamaica Plains, and West Roxbury, but did not identify the approximates dates of that treatment.  He also testified that his service-connected back and bilateral hearing disabilities had increased in severity since VA examinations in 2010.  In October 2013, he provided copies of documents including a W-2 form that he asserted demonstrated his receipt of active duty wages in 1992.

The Board notes that an August 7, 1986, emergency care report shows the Veteran sustained injuries in a tank accident at Fort Drum, New York.  The diagnoses included cerebral concussion and lumbar sprain.  Service reports show he also sustained right ankle and leg injuries in May 1979 and June 1980.  VA records show that a September 2014 rating decision established service connection for headaches and a scar, status post head injury.  

VA treatment records include diagnoses of PTSD, depressive disorder, and unspecified nonpsychotic mental disorder due to organic brain damage without opinion as to etiology.  Records show the Veteran has been prescribed a topical cream to be applied to his feet.  VA correspondence dated in June 2010 also noted the Veteran underwent a Persian Gulf War examination in May 2010.  However, the records associated with that examination are not associated with the appellate record.  VA treatment records also indicate the Veteran may have applied for Social Security Administration (SSA) disability benefits.  The records associated any claim for SSA benefits may assist him in substantiating his claims.  Therefore, the Board finds that clarification and additional development are required prior to appellate review.

The Veteran has expressed disagreement with rating decisions in February 2011 and February 2012 as to the issues of entitlement to service connection for residuals of a TBI, entitlement to a rating in excess of 10 percent for tinnitus, and entitlement to nonservice-connected disability pension benefits.  Therefore, these matters must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case as to the issues of entitlement to service connection for residuals of a TBI, entitlement to a rating in excess of 10 percent for tinnitus, and entitlement to nonservice-connected disability pension benefits.  Inform the Veteran that a substantive appeal must be submitted to perfect an appeal.

2.  Request that the Veteran clarify the approximate dates of any service or treatment in Germany or Southwest Asia, to identify the approximate dates of all pertinent treatment received at VA medical facilities, and to clarify whether he has applied for SSA disability benefits.  Sufficient information and authorization must be provided for VA assistance in obtaining any non-VA records.

3.  The service department should be specifically requested to search for reports associated with service and treatment in Germany as identified, but must include the specific claims as to such service in approximately February 1985 and as to any active service in 1992 or in Southwest Asia.

4.  Obtain all pertinent VA medical records not yet associated with the appellate record, to include records of treatment at VA facilities in Boston, Jamaica Plains, and West Roxbury.  

5.  Obtain any pertinent records associated with a claim for SSA disability benefits.

6.  Schedule the Veteran for a VA mental disorders examination for opinions as to whether it at least as likely as not (50 percent or greater probability) that he has any psychiatric disability, to include PTSD, as a result of service or a verified event during service.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should diagnose all psychiatric disabilities present.

7.  Schedule the Veteran for a VA examination for opinions as to whether it at least as likely as not (50 percent or greater probability) that he has ankle, right leg, hand, feet, skin, or toenail disabilities as a result of service.  The examiner should be notified of any VA determinations as to verification of specific periods of active service or active duty for training in Southwest Asia or involving cold injuries /or exposure to herbicides.  The examiner must review the claims file, including service reports of injuries sustained in August 1978, May 1979, June 1980, and August 1986, and must note that review in the report.  All necessary tests and studies should be conducted.  

8.  Schedule the Veteran for a VA examination to determine the severity of a service-connected back disability.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should provide ranges of motion in degrees and should state whether there is any additional loss of function due to painful motion, excess motion, incoordination, fatigability, or weakened motion.

9.  Schedule the Veteran for a VA audiology examination to determine the severity of bilateral hearing loss.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should state what occupational and social impairment is caused by hearing loss and the effects on daily life.

10.  Then, readjudicate the claims on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

